Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
This application is a continuation of, and claims priority to PCT Application No. PCT/FR2016/051090, filed May 10, 2016, which claims the benefit of French Application No. FR1554348, filed May 13, 2015, the disclosures of which are incorporated herein by reference in their entireties.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
DETAILED ACTION
This Office Action is in response to a Request for Continued Examination (RCE) application received on 08/17/2022. In the RCE, applicant has amended claims 22, 30-31, 33, 35, 40-41, 43 and 45. Claims 1-21, 23-27 and 36-37 have been cancelled. No new claim has been added.
For this Office Action, claims 22, 28-35 and 38-45 have been received for consideration and have been examined. 

Response to Arguments
Rejections under 35 USC § 101
	Applicant’s remarks regarding claim rejection under 35 USC § 101 have been reviewed, however, they are unpersuasive. Amendments to claims still recites generically recited methods/apparatus performing data comparison on iterative basis which lacks improving the functioning of a computer or improving another technology or technical field in an unconventional step that confines the claim to a particular useful application. Therefore this rejection has been maintained in this Office Action. 
Rejections under 35 USC § 112(a)
	Applicant’s explanation in light of the amended claims have been reviewed and found to be persuasive therefore this rejection has been withdrawn. 
Rejections under 35 USC § 103
	Applicant’s remarks regarding claim rejection under 35 USC § 103 have been reviewed in light of the amended claims, however, after review of the amendments, applicant’s remarks are not persuasive and amendments are still taught by the combination of cited references.
	Amended first limitation “subsequent to executing the instruction of the program, 
performing a first operation of a plurality of security operations to secure at least a data comparison function of the program, wherein the first operation computes, from two data items, first comparison results comprising comparison variables representative of comparisons of the two data items [code in the program]” is taught by primary reference of Giraud where comparison variables [i.e., checksum values] for the data items [i.e., all the code] are being checked [i.e., through checksum verification operation] during the code is executed (see Giraud [0023] & [0027-0028]). Examiner notes that Giraud teaches checking the checksum values of the code instead of checking the code itself.
	Regarding amended second limitation “subsequent to performing the first operation, executing the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal”, secondary reference of Guillemin discloses checking the code [i.e., data] itself by comparing two operands that results in a variable indicating whether the two operands are equal (see Guillemin [Abstract] & [0028-0032]).
	Regarding amended last limitation “responsive to verifying that the status indicator is inconsistent with the first comparison results, performing a fourth operation of the plurality of security operations to enable an error signal to secure at least the data comparison function of the program”, primary reference of Giraud teaches where in case of mismatched verification value, ‘an anomaly detection’ is noticed and specific action is performed by the processor which is equivalent to enabling an error signal when the comparison of the variables fails (see Giraud: [0028] & [0034]).
	Based on above explanation, the amended claims are still rejected under the obviousness guidelines and therefore the rejection has been maintained.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 22 and 28-35 and 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 22, 35 and 45 and their respective dependent claims are directed to a method, system (circuit) and non-transitory computer readable claim. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S. (2014).
Step 1: Identifying Statutory Categories
In the present case, claims are directed to a method/system/ non-transitory computer readable for:
securing an execution of a program comprising: 
executing, by a processing device, an instruction of the program, 
subsequent to executing the instruction of the program, 
performing a first operation of a plurality of security operations to secure at least a data comparison function of the program, wherein the first operation computes, from two data items, first comparison results comprising comparison variables representative of comparisons of the two data items; 
subsequent to performing the first operation, executing the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal; 
responsive to the second comparison result identifying that the two data items are equal, performing a second operation of the plurality of security operations to update a status identifier to indicate that the second comparison result identifies that the two data items are equal; 
performing a third operation of the plurality of security operations to verify whether the status indicator is consistent with the first comparison results; and 
responsive to verifying that the status indicator is inconsistent with the first comparison results, performing a fourth operation of the plurality of security operations to enable an error signal to secure at least the data comparison function of the program”,
falls into one of the four statutory categories (i.e., method and system). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. Under 2019 Revised Patent Subject Matter Eligibility Guidance on Subject Matter Eligibility, (Dated January 7, 2019), the Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the amended claims in the case are the limitations that are directed to method and system of securing execution of a program by a processor, the method comprising executing a program, the execution of the program comprising: 
executing, by a processing device, an instruction of the program, 
subsequent to executing the instruction of the program, 
performing a first operation of a plurality of security operations to secure at least a data comparison function of the program, wherein the first operation computes, from two data items, first comparison results comprising comparison variables representative of comparisons of the two data items; 
subsequent to performing the first operation, executing the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal; 
responsive to the second comparison result identifying that the two data items are equal, performing a second operation of the plurality of security operations to update a status identifier [i.e., indication that the comparison of the data items do match] to indicate that the second comparison result identifies that the two data items are equal; 
performing a third operation of the plurality of security operations to verify whether the status indicator is consistent with the first comparison results; and 
responsive to verifying that the status indicator is inconsistent with the first comparison results [i.e., indication that the comparison of the data items do not match], performing a fourth operation of the plurality of security operations to enable an error signal to secure at least the data comparison function of the program.
In above steps, the abstract idea is to have an instruction [program] for calculating a value [i.e., calculating hash value] of two data items before the actual execution of data items and then comparing the comparison of two data items against the calculated value with existing comparison results and then generating a number by applying mathematical formula as described in the claims that can be performed mentally. 
This type of abstract idea is related to performing mathematical operations (i.e., performing prime number factorization) as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being generated by using mathematical operations/correlations which was ruled abstract in: 
      a. Organizing and manipulating information through mathematical correlations (Digitech);
         b. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
Furthermore, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, a mathematical formula for calculating parameters indicating an abnormal condition (Grams). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to generate a number.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of comparing two data items and matching the result of comparison of two data item which is an abstract idea of mental process of performing mere data comparisons. Claims do not integrate a practical application of the abstract idea in the claims(step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself. 
Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claims are directed to system and method for performing mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions which is mere comparison of two data items and check the result of that comparison. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer circuit is used to implement the security method of example embodiments (¶0018); Similarly cited art of record also discloses processors; devices, programs (see, e.g., Giraud: Abstract, ¶0023, ¶0026-¶0027 and Mayer: Abstract). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., comparing two data items. 
Dependent claims 28-34 and 38-44 are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the data comparisons without integrating the model into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 28-35 and 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al., (US20070106519A1) in view of Guillemin et al., (US20140379770A1). 
Regarding claim 22, Giraud discloses:
A method for securing an execution of a program comprising ([0007] This invention concerns a method to secure the execution of a program in an electronic assembly): 
executing, by a processing device, an instruction of the program, subsequent to executing the instruction of the program ([0021]-[0023] provides for determining the result of the instruction during actual execution in practice (i.e., not during development); see also [0025]-[0027]), 
performing a first operation (i.e., performing checksum operation) of a plurality of security operations to secure at least a data comparison function of the program, wherein the first operation computes, from two data items, first comparison results comprising comparison variables (i.e., verifying checksum of precalculated value of the protected code) representative of comparisons of the two data items ([0028] provides that the verification is always performed at the end of the code portion to be protected; see [0021]-[0029] for determining instant execution’s result “is consistent with” precalculated value; Regarding “responsive to…”, the verification is performed responsive to the opcode’s execution, regardless of whether the opcode results in a first result or a second result (see Guillemin below for wherein the opcode is a comparison instruction whose result is either the two parameters “match” or “don’t match”); 
performing a third operation of the plurality of security operations to verify whether the status indicator (i.e., comparison of the checksum is successful; see FIG. 5) is consistent with the first comparison results (See FIG. 5 and FIG. 7 depicting the successful result of comparison of checksum which is construed as status indicator is updated when the ‘first comparison result  is consistent’ with the precalculated checksum; see [0033]); and 
responsive to verifying that the status indicator is inconsistent with the first comparison results, performing a fourth operation of the plurality of security operations to enable an error signal to secure at least the data comparison function of the program (See FIG. 4 and FIG. 6 depicting the “detection of anomaly” when the precalculated value of the code fails to match which is construed as ‘inconsistent status indicator and enabling of an error signal’; see [0028] & [0034]).
Giraud discloses performing the first operation which is comparison of variables which is representative of comparison of data items.
Giraud fails to disclose:
	executing the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal; responsive to the second comparison result identifying that the two data items are equal, performing a second operation of the plurality of security operations to update a status identifier to indicate that the second comparison result identifies that the two data items are equal.
However, Guillemin discloses:
	executing the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal ([Abstract] provides for an opcode comparison comparing two operands that results in a variable indicating whether the two operands are equal (“match”));
responsive to the second comparison result identifying that the two data items are equal, performing a second operation of the plurality of security operations to update a status identifier to indicate that the second comparison result identifies that the two data items are equal ([0006] According to one embodiment, a method is proposed provide a comparison indication including a relationship of equality, relative inferiority or relative superiority of the two operands; [0028] An indication representing the validity of the comparison and the result of the comparison is then advantageously stored in the memory device at each of the reference addresses [0031] when this address information actually corresponds to a reference address, the indication representing, on the one hand, the validity of the comparison, and, on the other hand, the result of the comparison (equality, inferiority or superiority) is received in return; [0032] when the address information does not correspond to a reference address, an indication representing an invalidity of the comparison is then output).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Giraud reference and include an instruction such as comparison of operands, as disclosed by Guillemin. 
One of ordinary skill in the art would be motivated to modify Giraud and use any available opcode instruction including a comparison opcode instruction such as disclosed by Guillemin in order to enable Giraud’s invention for use with any instruction set architecture that has a comparison opcode. 
In addition with respect to the limitation “responsive to verifying that the status indicator is inconsistent with the first comparison results, performing a fourth operation of the plurality of security operations to enable an error signal to secure at least the data comparison function of the program” is a ‘contingent limitation’ which will not occur in a method claim when the outcome/result of the previous limitation is positive which in this case is “status indicator is consistent with the first comparison results”. Therefore, the Examiner does not need to present evidence of the obviousness of the method steps of claim that are not required to be performed under a broadest reasonable interpretation of the claim. (See MPEP 2111.04 II. CONTINGENT LIMITATIONS, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).  
Regarding claim 28, the combination of Giraud and Guillemin discloses:
The method according to claim 22, wherein the comparison variables includes at least two of the following:
a first binary comparison variable whose value is a function of equivalence of the two data items to be compared, a second binary comparison variable equal to a combination of bits of a first binary word by a logic OR operation, the first binary word resulting from a bit-wise combination of the two data items to be compared by a logical exclusive-OR operation, a third binary comparison variable equal to a combination of bits of a second binary word by a logic AND operation, the second binary word resulting from a bit-wise combination by a logic OR operation of one of the two data items to be compared with a binary one's complement of another one of the two data items to be compared (Guillemin: [0004], [0034-0040] & [0066].).
Regarding claim 29, the combination of Giraud and Guillemin discloses:
The method according to claim 28, wherein at least one of the two data items to be compared is read from a memory at each calculation of one of the comparison variables (Guillemin: [0046]).
Regarding claim 30, the combination of Giraud and Guillemin discloses:
The method according to claim 22, wherein updating the status identifier to indicate that the subsequent comparison result identifies that that the two data items are equal comprises activating a flag to indicate that the two data items are equal (Guillemin: [0006], [0028] & [0034-0036]). 
Regarding claim 31, the combination of Giraud and Guillemin discloses:
The method according to claim 22, wherein the two data items to be compared are respectively a first block and a second block of several words, the execution of the data comparison function comprising individually comparing each word of the first block with a corresponding word of the second block (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0055-0055]),
the method further comprising counting a number of equal words between the first and second blocks, wherein the data comparison function compares the number of equal words between the first and second blocks with a number of words in each of the first and second blocks (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0055-0055]).
Regarding claim 32, the combination of Giraud and Guillemin discloses:
The method according to claim 7, further comprising counting a number of different words between the first and second blocks, counting a number of equal words between the first and second blocks, and determining whether a sum of the number of equal words and the number of different words between the first and second blocks is equal to the number of words in each of the first and second blocks (Guillemin: [0061] describes comparison of homologous words and there outputs).
Regarding claim 33, the combination of Giraud and Guillemin discloses:
The method according to claim 22, wherein the two data items to be compared are respectively a first block and a second block of a plurality of words (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0033-0036]), the execution of the data comparison function comprising: 
individually comparing each word of the first block with a corresponding word of the second blocks (Guillemin: [0052-0053]);
calculating a first sum of the words of the first block and a second sum of the words of the second block; and comparing the first sum with the second sum (Guilleman: [0054]).
Regarding claim 34, the combination of Giraud and Guillemin discloses:
The method according to claim 33, wherein calculating the first sum comprises adding successive values of a word counter counting words of the first block, the method further comprising calculating a counter sum of the successive values of the word counter from a number of words in each of the first and second blocks, and of modifying the first sum by subtracting counter sum from the first sum (Guillemin: [0054], [0061] & [0066]). 
Regarding claim 35, Giraud discloses:
A circuit for securing an execution of a program, the circuit comprising: a processor configured to ([0018] Fig. 1 discloses electronic microcircuit implementing the invention):
execute, by a processing device, an instruction of the program, subsequent to executing the instruction of the program ([0021]-[0023] provides for determining the result of the instruction during actual execution in practice (i.e., not during development); see also [0025]-[0027]), 
perform a first operation (i.e., performing checksum operation) of a plurality of security operations to secure at least a data comparison function of the program, wherein the first operation computes, from two data items, first comparison results comprising comparison variables (i.e., verifying checksum of precalculated value of the protected code) representative of comparisons of the two data items ([0028] provides that the verification is always performed at the end of the code portion to be protected; see [0021]-[0029] for determining instant execution’s result “is consistent with” precalculated value; Regarding “responsive to…”, the verification is performed responsive to the opcode’s execution, regardless of whether the opcode results in a first result or a second result (see Guillemin below for wherein the opcode is a comparison instruction whose result is either the two parameters “match” or “don’t match”); 
perform a third operation of the plurality of security operations to verify whether the status indicator (i.e., comparison of the checksum is successful; see FIG. 5) is consistent with the first comparison results (See FIG. 5 and FIG. 7 depicting the successful result of comparison of checksum which is construed as status indicator is updated when the ‘first comparison result  is consistent’ with the precalculated checksum; see [0033]); and 
responsive to verifying that the status indicator is inconsistent with the first comparison results, performing a fourth operation of the plurality of security operations to enable an error signal to secure at least the data comparison function of the program (See FIG. 4 and FIG. 6 depicting the “detection of anomaly” when the precalculated value of the code fails to match which is construed as ‘inconsistent status indicator and enabling of an error signal’; see [0028] & [0034]).
Giraud discloses performing the first operation which is comparison of variables which is representative of comparison of data items.
Giraud fails to disclose:
	execute the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal; responsive to the second comparison result identifying that the two data items are equal, perform a second operation of the plurality of security operations to update a status identifier to indicate that the second comparison result identifies that the two data items are equal.
However, Guillemin discloses:
	execute the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal ([Abstract] provides for an opcode comparison comparing two operands that results in a variable indicating whether the two operands are equal (“match”));
responsive to the second comparison result identifying that the two data items are equal, performing a second operation of the plurality of security operations to update a status identifier to indicate that the second comparison result identifies that the two data items are equal ([0006] According to one embodiment, a method is proposed provide a comparison indication including a relationship of equality, relative inferiority or relative superiority of the two operands; [0028] An indication representing the validity of the comparison and the result of the comparison is then advantageously stored in the memory device at each of the reference addresses [0031] when this address information actually corresponds to a reference address, the indication representing, on the one hand, the validity of the comparison, and, on the other hand, the result of the comparison (equality, inferiority or superiority) is received in return; [0032] when the address information does not correspond to a reference address, an indication representing an invalidity of the comparison is then output).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Giraud reference and include an instruction such as comparison of operands, as disclosed by Guillemin. 
One of ordinary skill in the art would be motivated to modify Giraud and use any available opcode instruction including a comparison opcode instruction such as disclosed by Guillemin in order to enable Giraud’s invention for use with any instruction set architecture that has a comparison opcode.  
Regarding claim 38, the combination of Giraud and Guillemin discloses:
The circuit of claim 35, wherein the comparison variables includes at least two of: 
a first binary comparison variable whose value is a function of equivalence of the two data items to be compared, a second binary comparison variable equal to a combination of bits of a first binary word by a logic OR operation, the first binary word resulting from a bit-wise combination of the two data items to be compared by a logical exclusive-OR operation, a third binary comparison variable equal to a combination of bits of a second binary word by a logic AND operation, the second binary word resulting from a bit-wise combination by a logic OR operation of one of the two data items to be compared with a binary one's complement of another one of the two data items to be compared (Guillemin: [0004], [0034-0036] & [0066]).
Regarding claim 39, the combination of Giraud and Guillemin discloses:
The circuit of claim 38, wherein at least one of the two data items to be compared is read from a memory at each calculation of one of the comparison variables (Guillemin: [0046]).
Regarding claim 40, the combination of Giraud and Guillemin discloses:
The circuit of claim 35, wherein to update the status identifier to indicate that the second comparison result identifies that the two data items are equal comprises, the processor further configured activate a flag to indicate that the two data items are equal (Guillemin: [0006], [0028] & [0034-0036]).
Regarding claim 41, the combination of Giraud and Guillemin discloses:
The circuit of claim 35, wherein the two data items to be compared are respectively a first block and a second block, wherein to execute of the data comparison function, the processor configured to: individually compare each word of the first block with a corresponding word of the second block (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0055-0055]),
count a number of equal words between the first and second blocks, wherein the subsequent comparison instruction compares the number of equal words between the first and second blocks with a number of words in each of the first and second blocks (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0055-0055]).
Regarding claim 42, the combination of Giraud and Guillemin discloses:
The circuit of claim 41, the processor further configured to count a number of different words between the first and second blocks, count a number of equal words between the first and second blocks, and determine whether a sum of the number of equal words and the number of different words between the first and second blocks is equal to the number of words in each of the first and second blocks (Guillemin: [0061] describes comparison of homologous words and there outputs).
Regarding claim 43, the combination of Giraud and Guillemin discloses:
The circuit of claim 35, wherein the two data items to be compared are respectively a first block and a second block, wherein to execute the data comparison function, (Guillemin: block of words is construed as size of words or pair of words; see [0007] & [0033-0036]), the processor further configured to: 
individually comparing each word of the first block with a corresponding word of the second blocks (Guillemin: [0052-0053]);
calculating a first sum of the words of the first block and a second sum of the words of the second block; and comparing the first sum with the second sum (Guilleman: [0054]).
Regarding claim 44, the combination of Giraud and Guillemin discloses:
The circuit of claim 43, wherein calculating the first sum comprises adding successive values of a word counter counting words of the first block, the method further comprising calculating a counter sum of the successive values of the word counter from a number of words in each of the first and second blocks, and of modifying the first sum by subtracting counter sum from the first sum (Guillemin: [0054], [0061] & [0066]).
Regarding claim 45, Giraud discloses:
A non-transitory computer readable medium comprising instructions for securing an execution of a program and that, responsive to execution by a computer, perform operations comprising:
executing, by a processing device, an instruction of the program, subsequent to executing the instruction of the program ([0021]-[0023] provides for determining the result of the instruction during actual execution in practice (i.e., not during development); see also [0025]-[0027]), 
performing a first operation (i.e., performing checksum operation) of a plurality of security operations to secure at least a data comparison function of the program, wherein the first operation computes, from two data items, first comparison results comprising comparison variables (i.e., verifying checksum of precalculated value of the protected code) representative of comparisons of the two data items ([0028] provides that the verification is always performed at the end of the code portion to be protected; see [0021]-[0029] for determining instant execution’s result “is consistent with” precalculated value; Regarding “responsive to…”, the verification is performed responsive to the opcode’s execution, regardless of whether the opcode results in a first result or a second result (see Guillemin below for wherein the opcode is a comparison instruction whose result is either the two parameters “match” or “don’t match”); 
performing a third operation of the plurality of security operations to verify whether the status indicator (i.e., comparison of the checksum is successful; see FIG. 5) is consistent with the first comparison results (See FIG. 5 and FIG. 7 depicting the successful result of comparison of checksum which is construed as status indicator is updated when the ‘first comparison result  is consistent’ with the precalculated checksum; see [0033]); and 
responsive to verifying that the status indicator is inconsistent with the first comparison results, performing a fourth operation of the plurality of security operations to enable an error signal to secure at least the data comparison function of the program (See FIG. 4 and FIG. 6 depicting the “detection of anomaly” when the precalculated value of the code fails to match which is construed as ‘inconsistent status indicator and enabling of an error signal’; see [0028] & [0034]).
Giraud discloses performing the first operation which is comparison of variables which is representative of comparison of data items.
Giraud fails to disclose:
	executing the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal; responsive to the second comparison result identifying that the two data items are equal, performing a second operation of the plurality of security operations to update a status identifier to indicate that the second comparison result identifies that the two data items are equal.
However, Guillemin discloses:
	executing the data comparison function of the program to determine a second comparison result that identifies whether the two data items are equal ([Abstract] provides for an opcode comparison comparing two operands that results in a variable indicating whether the two operands are equal (“match”));
responsive to the second comparison result identifying that the two data items are equal, performing a second operation of the plurality of security operations to update a status identifier to indicate that the second comparison result identifies that the two data items are equal ([0006] According to one embodiment, a method is proposed provide a comparison indication including a relationship of equality, relative inferiority or relative superiority of the two operands; [0028] An indication representing the validity of the comparison and the result of the comparison is then advantageously stored in the memory device at each of the reference addresses [0031] when this address information actually corresponds to a reference address, the indication representing, on the one hand, the validity of the comparison, and, on the other hand, the result of the comparison (equality, inferiority or superiority) is received in return; [0032] when the address information does not correspond to a reference address, an indication representing an invalidity of the comparison is then output).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Giraud reference and include an instruction such as comparison of operands, as disclosed by Guillemin. 
One of ordinary skill in the art would be motivated to modify Giraud and use any available opcode instruction including a comparison opcode instruction such as disclosed by Guillemin in order to enable Giraud’s invention for use with any instruction set architecture that has a comparison opcode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED M AHSAN/Patent Examiner, Art Unit 2432                                                                                                                                                                                                        09/20/2022